DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10924742. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant U.S. Application No. 17/144,477
U.S. Patent No. 10924742
1. A video decoding method, comprising: decoding information on a quantization matrix; reconstructing the quantization matrix based on the information on the quantization matrix; generating a residual block for a current block based on the reconstructed quantization matrix; generating a prediction block for the current block; and reconstructing the current block based on the generated residual block and the generated prediction block, wherein the residual block is generated by performing inverse-quantization on a quantized coefficient of the current block with the reconstructed quantization matrix, wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information indicating a reference quantization matrix identifier of the quantization matrix, information representing a DC value of the quantization matrix, and information representing a difference value between quantization matrix coefficients.
1. A video decoding method, comprising: decoding information on a quantization matrix; reconstructing the quantization matrix based on the information on the quantization matrix; generating a residual block for a current block based on the reconstructed quantization matrix; generating a prediction block for the current block; and reconstructing the current block based on the generated residual block and the generated prediction block, wherein the residual block is generated by performing inverse-quantization on a quantized coefficient of the current block with the reconstructed quantization matrix, and wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information indicating a reference quantization matrix identifier of the quantization matrix, information representing a DC value of the quantization matrix, and information representing a difference value between quantization matrix coefficients, 
wherein the reconstructing of the quantization matrix includes, deriving a quantization matrix coefficient by using the information representing a difference value between the quantization matrix coefficients; reconstructing a quantization matrix for a square block by arranging the quantization matrix coefficients in the quantization matrix for the square block; and 3Application No. 16/589,276 deriving a quantization matrix for a non-square block by sub-sampling the quantization matrix for the square block, when the current block is the non-square block, wherein the quantization matrix coefficients in the quantization matrix for the square block are arranged by up-right diagonally scanning the quantization matrix coefficients.
6. A video encoding method, comprising: generating a prediction block for a current block; generating a residual block for the current block based on the prediction block; 
determining a quantization matrix; 

encoding the residual block based on the determined quantization matrix; and encoding information on the quantization matrix, wherein the residual block is encoded by performing quantization on a coefficient of the current block with the determined quantization matrix, 








wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information indicating a reference quantization matrix identifier of the quantization matrix, information representing a direct current (DC) value of the quantization matrix, and information representing a difference value between quantization matrix coefficients.
6. A video encoding method, comprising: generating a prediction block for a current block; 4Application No. 16/589,276 generating a residual block for the current block based on the prediction block; determining a quantization matrix of the residual block for the current block; encoding the residual block based on the determined quantization matrix; and encoding information on the quantization matrix, wherein the residual block is encoded by performing quantization on a coefficient of the current block with the determined quantization matrix, 
wherein the determining a quantization matrix of the residual block for the current block includes, determining a quantization matrix for a square block; deriving a quantization matrix for a non-square block by sub-sampling the quantization matrix for the square block, when the current block is the non-square block, 
wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information indicating a reference quantization matrix identifier of the quantization matrix, information representing a direct current (DC) value of the quantization matrix, and information representing a difference value between quantization matrix coefficients, 
wherein the encoding the information on the quantization matrix includes, deriving an array of arranged quantization matrix coefficients by up-right diagonally scanning the quantization matrix coefficients in the quantization matrix; and generating information representing a difference value between the arranged quantization matrix coefficients.
7. A computer-readable non-transitory recording medium in which encoded data used in a video decoding method is stored, wherein the encoded data contains information on a quantization matrix; and in the video decoding method, the information on the quantization matrix is used to reconstruct a quantization matrix, 

the reconstructed quantization matrix is used to generate a residual block for a current block, and the residual block and a prediction block for the current block is used to reconstruct the current block, wherein the residual block is generated by performing inverse-quantization on a quantized coefficient of the current block with the reconstructed quantization matrix, 









wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information on a reference quantization matrix identifier of the quantization matrix, information representing a DC value of the quantization matrix, and information representing a difference value between quantization matrix coefficients.
7. A computer-readable non-transitory recording medium in which encoded data used in a video decoding method is stored, wherein the encoded data contains information on a quantization matrix; and in the video decoding method, the information on the quantization matrix is used to reconstruct a quantization matrix 
for a residual block for a current block, 
the reconstructed quantization matrix is used to generate the residual block for the current block, and the residual block and a prediction block for the current block is used to reconstruct the current block, wherein the residual block is generated by performing inverse-quantization on a quantized coefficient of the current block with the reconstructed quantization matrix,5Application No. 16/589,276 
wherein the quantization matrix of the residual block for the current block is reconstructed by: reconstructing a quantization matrix for a square block; and deriving a quantization matrix for a non-square block by sub-sampling the quantization matrix for the square block, when the current block is the non-square block, 
wherein the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix, information on a reference quantization matrix identifier of the quantization matrix, information representing a DC value of the quantization matrix, and information representing a difference value between quantization matrix coefficients, 
wherein the reconstructing of the quantization matrix includes, deriving a quantization matrix coefficient by using the information representing a difference value between the quantization matrix coefficients, and arranging the quantization matrix coefficients in the quantization matrix by up-right diagonally scanning the quantization matrix coefficients.


As illustrated above, the subject matter of pending claims 1, 6, 7 of the instant application are rejected under non-provisional nonstatutory double patenting over patented claims 1, 6, 7 of U.S. Patent No. 10924742. Additionally, the subject matter of pending claims 2-5 are equally unpatentable over patented claims 2-5 of U.S. Patent No. 10924742.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bross (Bross B ET AL: "High Efficiency Video Coding (HEVC) text specification draft 6", no. m24004, 2 April 2012 (2012-04-02)) in view of Shima (US 2014/0307782 A1).
Regarding Claims 1, 7, Bross discloses the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), information on a reference quantization matrix identifier of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), information representing a DC value of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), and information representing a difference value between quantization matrix coefficients (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]).
Although Bross discloses the information on the quantization matrix; it implicitly discloses decoding information on a quantization matrix; and reconstruction a quantization matrix based on the information on the quantization matrix.
However, Shima teaches decoding information on a quantization matrix; and reconstruction a quantization matrix based on the information on the quantization matrix (e.g. Figs. 2, 4, 10, 12 and Paragraph [0091-0097, 0116-0123]); generating a residual block for a current block based on the reconstructed quantization matrix; generating a prediction block for the current block; and reconstructing the current block based on the generated residual block and the generated prediction block, wherein the residual block is generated by performing inverse-quantization on a quantized coefficient of the current block with the reconstructed quantization matrix (e.g. Figs. 2, 4, 10, 12 and Paragraph [0091-0097, 0116-0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate coding of Shima with Bross in order to satisfy the HEVC standard.
Regarding Claim 2, Bross discloses when a size of a transform coefficient block in which the quantization matrix is used is 16x16 or 32x32, the quantization matrix is reconstructed by using the information representing the DC value of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]).
Regarding Claim 3, Bross discloses the information representing the DC value of the quantization matrix is decoded as a value of -7 to 247 (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]).
Regarding Claim 4, Bross discloses the information representing the difference value between the quantization matrix coefficients is a difference value between a current quantization matrix coefficient and a previous quantization matrix coefficient decoded before the current quantization matrix coefficient, and the quantization matrix coefficient is derived by adding the previous quantization matrix coefficient to the difference value between the quantization matrix coefficients for the current quantization matrix coefficient (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]).
Regarding Claim 5, Shima teaches when the quantization matrix is implemented in a transform coefficient block of 4x4 size, an up-right diagonal scan of 4x4 size is performed on the quantization matrix coefficients, and when the quantization matrix is implemented in a transform coefficient block having one of a 8x8 size, a 16x16 size, and a 32x32 size, an up-right diagonal scan of 8x8 size is performed on the quantization matrix coefficients (e.g. Figs. 18A-C, Paragraph [0142-0152], claim 21).
Regarding Claim 6, Bross discloses the information on the quantization matrix includes at least one of information indicating a prediction method of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), information on a reference quantization matrix identifier of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), information representing a DC value of the quantization matrix (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]), and information representing a difference value between quantization matrix coefficients (e.g. Paragraph [7.3.2.3-7.3.2.4; 7.4.2.3-7.4.2.4]).
Although Bross discloses the information on the quantization matrix; it implicitly discloses generating a prediction block for a current block; generating a residual block for the current block based on the prediction block; determining a quantization matrix; encoding the residual block based on the determined quantization matrix; and encoding information on the quantization matrix.
However, Shima teaches generating a prediction block for a current block; generating a residual block for the current block based on the prediction block; determining a quantization matrix; encoding the residual block based on the determined quantization matrix; and encoding information on the quantization matrix, 56 wherein the residual block is encoded by performing quantization on a coefficient of the current block with the determined quantization matrix, (e.g. Figs. 1, 3, 9, 11 and Paragraph [0052-0065, 0105-0110]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate coding of Shima with Bross in order to satisfy the HEVC standard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lou (US 2012/0207222 A1), discloses context-based adaptive binary coding (CABAC);
Zhou, (US 2012/0140815 A1), discloses quantization matrix compression;
Shibahara (US 2012/0134408 A1), discloses coding with spatio-temporal domain frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/
Primary Examiner, Art Unit 2485